705 N.W.2d 345 (2005)
474 Mich. 917
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bilal CHAABAN, Defendant-Appellant.
Docket No. 128516. COA No. 253513.
Supreme Court of Michigan.
November 9, 2005.
On order of the Court, the application for leave to appeal the March 29, 2005 *346 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the Court of Appeals judgment as to defendant Chaaban and REMAND this case to the Wayne Circuit Court for a new trial. In Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), the United States Supreme Court held that a defendant "has a constitutional right to proceed without counsel when he voluntarily and intelligently elects to do so." The trial court erroneously denied defendant's unequivocal request to represent himself in violation of Faretta. See People v. Russell, 471 Mich. 182, 684 N.W.2d 745 (2004).